DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin

DATE:

November 9, 2017

FROM:

Brian Neale, Director
Center for Medicaid and CHIP Services

SUBJECT:

Programmatic and Financial Information Regarding CHIP in a Federal
Funding Shortfall

The Medicare Access and Children’s Health Insurance Program (CHIP) Reauthorization Act of
2015 (MACRA; P.L. 114-10) extended funding for CHIP through September 30, 2017. Absent
additional appropriations from Congress, we project that every state 1 will exhaust federal
funding at various points throughout federal fiscal year (FY) 2018, with the first state projected
to exhaust all available federal CHIP funding, including carryover funding and redistribution
payments, in November 2017 and the majority of states projected to exhaust funding by March
2018. These projections are subject to change.
Under current law, there are no appropriations for providing FY 2018 CHIP allotments to states
and there is limited funding from previous fiscal years available to fund a portion of CHIP
expenditures in FY 2018. Because Congress has not yet acted to appropriate additional funding
for CHIP, the Centers for Medicare & Medicaid Services (CMS) is providing operational
information to support state efforts during this federal funding shortfall. This bulletin describes
state options for transitioning children from a separate CHIP to other sources of coverage,
actions for states to consider as they effectuate these changes, implications for CHIP-funded
Medicaid expansion programs, key federal requirements for submitting State Plan Amendments
(SPA), and operational information regarding how states can access the remaining funds
available for FY 2018.
CMS is available to provide technical assistance on both programmatic and financial areas to all
states.
State Options for Transitioning Children from a Separate CHIP to Other Sources of
Coverage
In the absence of federal CHIP funding, states with separate CHIP programs are not subject to
the current CHIP Maintenance of Effort provision at section 2105(d)(3) of the Social Security
Act (the Act). States with separate CHIPs have the option to phase out coverage, transition
children ages 0 – 18 and pregnant women to the Medicaid state plan, or a combination of these
options under a state developed approach. If a state chooses to phase out coverage, the state
1

State means all states, the District of Columbia, and the United States territories.

CMCS Informational Bulletin – Page 2
should redetermine eligibility for children prior to termination of coverage to see if the children
are eligible for Medicaid. If a child is not eligible for Medicaid, the state should transfer the
electronic accounts to the Exchange and notify the family that they should apply for coverage
through the Federally Facilitated Marketplace (FFM).
States that elect to move children to Medicaid when CHIP funding expires will receive federal
funding at the regular Medicaid federal medical assistance percentage (FMAP) (rather than the
CHIP enhanced federal medical assistance percentage (EFMAP)) for providing Medicaid
coverage after CHIP funds are exhausted.
Considerations in Effectuating Transition Changes
In the absence of additional CHIP appropriations, based on the transition decision a state makes
related to children and pregnant women covered through their separate CHIP, states will need to
consider the following actions to effectuate their transition changes:
•

•
•
•

•
•

•

Eligibility and Enrollment Systems Modifications: Identify and schedule the changes
necessary to implement the transition option selected. These changes may include:
changes to eligibility levels for children, batch renewal processing, administrative
transfer of children from CHIP to Medicaid, Medicaid management information systems
(MMIS) updates, creation of new enrollee notices and revisions to existing notices,
changes to the single streamlined online application, rules engine decision tables, and the
Federally Facilitated Marketplace (FFM) Data Collection Tool updates (for states served
by the FFM). When developing a release schedule for the related systems changes, states
should allow sufficient time for testing to ensure appropriate functionality.
Contract Implications: Review managed care and third party administrator contracts to
determine impact of program phase-out.
Staff Training: Identify training needs for eligibility, call center, and other staff regarding
the changes in children’s coverage.
Communication with Families: Provide notice to families about the transition to other
coverage and termination of CHIP coverage, in accordance with regulations at 42 CFR.
457.340. In addition, consider how the state intends to make families aware of differences
in programs, such as a transition from CHIP to Medicaid in terms of health plans,
benefits, providers, and cost sharing.
Communication with Key Partners: Consider how the state will communicate with
health insurance issuers, providers, and other key stakeholders.
Continuity of Care Strategies: Identify the state’s strategy for implementing policies that
ensure continuity of care, such as:
- Developing procedures to determine whether some of the transitioning children
can remain with their primary care providers, such as procedures to help families
identify and enroll their children in a Medicaid managed care organization in
which their former provider participates if the child is transitioning to Medicaid.
- Identifying children with complex health care needs who are receiving long term
treatment, and creating agreements that allow a child to complete a treatment plan
subsequent to leaving CHIP.
Submission of State Plan Amendments: Submit required state plan amendments. See
below for more information.

CMCS Informational Bulletin – Page 3

States may find it helpful to construct a timeline to ensure compliance with state and federal
requirements. A timeline should include key actions involved in the transition of children to a
different source of coverage, including:
•
•
•
•
•
•
•
•
•

When statutory and budgetary changes will be made by the state legislature
Projected date of exhaustion of title XXI funds
Timing of when redeterminations begin, if relevant
Timing and frequency of beneficiary notices
Key eligibility and enrollment system modifications
Key modifications to MMIS or other related systems for claims processing
Modifications to managed care or third party administrator contracts
If applicable, strategies to phase out growth of the program, such as implementation of an
enrollment cap or freeze
Timing for submitting SPAs to CMS, including timing related to public notice and tribal
consultation requirements

Implications for CHIP-Funded Medicaid Expansion Programs
The absence of FY 2018 CHIP appropriations also has funding implications for states with
CHIP-funded Medicaid expansion programs. The maintenance of effort provisions (MOE) at
sections 1902(a)(74) and 1902(gg) of the Act require that states maintain “eligibility standards,
methodologies, [and] procedures” for children that are no more restrictive than those in effect on
March 23, 2010. The MOE extends until September 30, 2019. Expiration of CHIP funding does
not affect the Medicaid MOE. Therefore, states with a CHIP-funded Medicaid expansion
program in place as of March 23, 2010 will continue to be subject to Medicaid MOE rules if
CHIP funding is exhausted. These states will receive federal funding at the otherwise applicable
Medicaid federal matching rate (rather than the enhanced CHIP matching rate) for providing
Medicaid coverage. Although there is a similar MOE requirement at section 2105(d)(3) of the
Act for children in a separate CHIP, there is an exception if there is a federal funding shortfall.
State Plan Amendments for Effectuating Transition Changes under the Medicaid and
CHIP State Plans
If a state with a separate CHIP decides to make coverage changes, it will need to submit a CHIP
state plan amendment (SPA), as specified at section 2106(b) of the Act and 42 CFR 457.60.
States interested in transitioning some or all children from a separate CHIP to Medicaid will also
need to submit a Medicaid SPA to create or expand the uninsured optional targeted low-income
children group under section 1902(a)(10)(A)(ii)(XIV) of the Act and 42 CFR 435.229.
As a reminder, in all submissions, states will need to follow the applicable notice, tribal notice,
and effective date regulations. For CHIP SPAs, the submission must comply with tribal
consultation requirements at section 2107(e)(1)(C) of the Act and public notice requirements in
42 CFR 457.65. A CHIP amendment may be retroactive, but restrictive amendments, those
amendments that eliminate or restrict eligibility or benefits (e.g., enrollment freeze, reducing
eligibility levels, etc.), must be submitted to CMS within 60 days after their effective date.

CMCS Informational Bulletin – Page 4
Medicaid SPAs must also follow tribal consultation requirements consistent with section
1902(a)(73) of the Act, and may be effective as early as the first day of the quarter in which an
approvable plan is submitted to CMS, in accordance with 42 CFR 430.20.
Availability of FY 2018 CHIP Funding
As described above, under current law, there are no appropriations for providing FY 2018 CHIP
allotments to states and there is limited funding from previous fiscal years available to fund a
portion of CHIP expenditures in FY 2018. The following sources of funding will be available to
states to fund CHIP expenditures in FY 2018:
•
•

Unused FY 2017 CHIP allotment remaining at the end of FY 2017 and carried over into
FY 2018, reduced by one-third under section 2104(m)(2)(B)(iv) of the Act.
For states projecting CHIP funding shortfalls for FY 2018, unused CHIP allotments from
previous fiscal years are available for redistribution under section 2104(f) of the Act.

Based on the most recent budget estimates provided by states to CMS for the August 2017
budget submission, all states are projected to be “shortfall states” described under section
2104(f)(2) of the Act. The total projected FY 2018 national CHIP funding shortfall is
approximately $13.0 billion based on the August 2017 budget estimates. The total projected
funding available for redistribution under section 2104(f) of the Act is just under $3.0 billion,
inclusive of redistributions payments made to date. Please note the amount of projected
redistribution funding is subject to change. Based on the methodology provided in section
2104(f)(2)(B) of the Act, because the national CHIP funding shortfall exceeds the amount of
redistribution funding available, each shortfall state will receive a portion of the total available
redistribution funding equal to each state’s proportion of the total national CHIP funding
shortfall. However, no state is projected to receive enough redistribution funding to cover their
full projected FY 2018 CHIP funding shortfall.
CMS Distribution Process for Redistribution Funding
Section 2104(f) of the Act authorizes the redistribution of unused allotments from previous fiscal
years to states projecting CHIP funding shortfalls for a fiscal year. In order to provide states
with redistribution funding, CMS will use the most up-to-date expenditure and state budget
estimate data to calculate an interim FY 2018 redistribution payment for each “shortfall state.”
Under section 2104(f)(2)(C) of the Act, the interim redistribution payment will be adjusted as
necessary based on actual expenditures reported for FY 2018 by no later than November 30,
2018. CMS will follow the following process:
•
•
•
•

CMS will reach out to each state starting with states projected to exhaust their unused FY
2017 CHIP allotments in Quarter 1 of FY 2018 (10/01/2017-12/31/2017) to obtain their
projected monthly expenditures for the quarter.
CMS will issue a portion of the total interim redistribution payment for the month based
on state need.
Redistribution grants will be issued in the order in which states realize funding shortfalls.
Total interim redistribution payments for each state are limited to that state’s portion of
the national redistribution amount.

CMCS Informational Bulletin – Page 5
•

CMS will continuously monitor both the most recent quarterly budget estimates and the
states’ Payment Management System (PMS) CHIP subaccounts to confirm projected
shortfall dates provided by states.

CMS has already issued redistribution payments to some states facing October and November
shortfalls and is available to work with states individually to discuss funding needs and provide
technical assistance.
Process for one-third reduction to unused FY 2017 CHIP allotment carried over into FY
2018
Section 2104(m)(2)(B)(iv) of the Act states that any amounts of unused FY 2017 CHIP allotment
that remain available for expenditure by the state in FY 2018 “shall be reduced by one-third.”
Because this one-third reduction has not previously applied to unused allotment carry over, a
number of states have requested information on the process.
Once actual expenditures are finalized after November 30, 2017, CMS will calculate the final
one-third reduction amount based on actual expenditures reported for FY 2017. CMS will issue
negative grants to recover the one-third reduction amounts from states’ Payment Management
System CHIP17-301 and/or CHIP17 subaccounts after November 30, 2017. As needed, CMS
will reach out to and work with individual states to make any necessary draw adjustments.
Should states have programmatic or CHIP funding questions or need technical assistance, please
contact your CMS CHIP Project Officer.

